Citation Nr: 0627166	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability. 

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a right foot disability and for 
a low back disability. 

The veteran testified before the Board sitting at the RO in 
February 2005. 

In August 2005, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 


FINDINGS OF FACT

1.  The veteran's right foot disability, diagnosed as minimal 
right ankle spur, minimal right calcaneal spur, 
metatarsaglia, and cavus type foot, is not related to service 
or any aspect thereof. 

2.  The veteran's mild degenerative lumbar spondylosis with 
small osteophytes at two interdisc locations is not related 
to service or any aspect thereof. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot 
disability have not been met.  38 U.S.C.A. § 1131 (West  
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. § 1131 (West  
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in April 2002, September 2004, 
and December 2005; a rating decision in October 2002; and a 
statement of the case in November 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his right foot disability was 
incurred as a result of marches and running in boots and 
aggravated by foot surgery in service.  He contends that his 
low back disability was caused by his right foot disability. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Chronic diseases, including 
arthritis, may also be presumed to be service connected if 
the disease became manifest to a degree of 10 percent or more 
within one year of discharge.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307.

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Disability which is proximately due to or as a result of a 
service-connected disease or injury shall be service-
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original condition.  38 C.F.R. 
§ 3.310.

Right Foot Disability

The veteran's September 1975 enlistment physical examination 
showed no foot abnormalities.  In October 1976, the veteran 
sought treatment for ankle pain (side not specified).  The 
examiner diagnosed medial malleolus strain and prescribed hot 
soaks and reduction of activity for the rest of the week.  In 
October 1977, the veteran complained of pain in his right 
foot that he injured while sparring.  He was prescribed 
medication and heat application.  In March 1978, while 
undergoing treatment for a leg abrasion, the veteran had 
calluses removed from his right foot. No complications were 
noted.  In April 1978, he incurred blisters on both feet 
following a 10 mile march.  The abrasions were opened and 
treated with an antibacterial medication.  In each instance, 
there was no follow-up treatment.  The veteran's discharge 
physical examination in September 1978 showed no foot 
abnormalities. 

In January 2000, a VA examiner diagnosed the veteran with 
idiopathic peripheral neuropathy.  In February 2000, a VA 
examiner noted that the veteran complained of general lower 
extremity pain.  In August 2000, an examiner in a VA 
neurology clinic noted that the veteran reported constant, 
sharp bilateral sole pain for the last two years.  On 
examination, he noted hypersensitivity to pain and touch on 
the bottom of the feet with diminished pain on the top of the 
feet and ankles.  He diagnosed neuropathy and stated that is 
was most likely related to the veteran's positive testing for 
human immunodeficiency virus (HIV).  The record showed 
periodic visits to the VA clinic over the next nine months 
with prescriptions for various preventive medications related 
to HIV and for neuropathy.  In May 2001, a VA examiner noted 
that the veteran continued to experience constant burning 
pain on the bottom of both feet and between his toes that 
started three years earlier, about the time he was diagnosed 
with HIV.  On examination, the physician noted hyperpathia 
secondary to peripheral neuropathy and made recommendations 
for a different type of footwear.  A reviewing physician 
stated that the veteran's causalgia-type pain was likely 
related to HIV.  The claims file contains further periodic VA 
treatment for neuropathy and preventive treatment associated 
with HIV through March 2002. 

In March 2002, the veteran sought treatment from a private 
physician for foot pain that the veteran attributed to an 
earlier callous removal.  He denied any foot injury.  The 
physician did not note a history of positive HIV, associated 
preventive treatment, or peripheral neuropathy.  In an April 
2001 consultation, a podiatrist noted that the veteran's foot 
problems had existed for "a long time" and had become more 
severe for several months. The veteran described the pain as 
throbbing and deep soreness bilaterally, but worse on the 
right foot.  The podiatrist noted no numbness or neurological 
symptoms but did note calluses on the second metatarsal head 
plantar aspect bilaterally, decreased muscle strength for 
flexure of the toes, and an antalgic gait bilaterally.  He 
diagnosed bilateral forefoot pain secondary to cavus foot 
with metatarsalgia and rigid hammertoe contractures of the 
second through fourth digits.  He prescribed orthopedic shoes 
and pain medication. 

In letters in January 2004 and May 2005, the veteran's 
primary care physician repeated the podiatrist's diagnosis 
and stated that the veteran's foot pain dated back to his 
days of active service.  He did not note a review of the 
veteran's service records or any other medical history, nor 
did he indicate what aspect of service caused the chronic 
condition. 

In February 2006, a VA examiner reviewed the claims file and 
examined the veteran.  He noted the veteran's report of 
bilateral foot pain since removal of calluses and blisters in 
service.  He also noted the April 2001 podiatrist's 
examination but did not discuss the records of treatment for 
HIV or neuropathy.  He recorded the veteran's statement of 
current pain that limited his walking, sports activities, 
lifting, and driving.  He also noted that the veteran stated 
that he had not taken medication for over a year because of a 
liver problem, not otherwise shown in the records.  The 
veteran walked into the examination without a support device 
or special shoes.  After review of concurrent X-rays, the 
physician diagnosed minimal bilateral spurring at the ankle 
and minimal posterior inferior right calcaneal spur.  The 
physician concluded that the veteran's foot conditions were 
not likely caused by surgery or marches in service because 
there was no evidence of a foot problem in the discharge 
physical examination and because over 25 years had elapsed 
between callous and blister treatment in 1977 and the 
podiatrist's diagnosis in 2002. 

The Board concludes that the veteran has a right foot 
disability diagnosed variously as bone spurs, cavus foot, 
metatarsalgia, and peripheral neuropathy, but that the 
condition is not related to service.  The Board finds that 
the VA examiner's opinion in February 2006 has greater 
probative weight because he reviewed the entire medical 
history including service medical records.  Although this 
examiner did not comment on the neurological diagnoses, the 
records of treatment for this condition contained several 
medical opinions relating neuropathy to HIV for which there 
is no evidence of a relationship to service.  The instances 
of foot treatment in service were isolated and all resolved 
without follow-up.  No chronic foot problems were noted on 
his discharge physical examination.  The opinions of the 
veteran's private physician in January 2004 and May 2005 had 
less probative weight because that physician made no 
reference to a review of the clinical descriptions of the 
service medical treatment and because he made no comment on 
the absence of complaints or treatment for 25 years. 

The weight of the credible evidence demonstrates that the 
veteran's current symptoms of right foot pain first 
manifested many years after service and are not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).




Low Back Disability

Since the Board determined that the veteran's right foot 
disability is not connected to service, secondary service 
connection for a low back disability based upon the theory 
that the low back disability was caused by the right foot 
disability is not warranted.  However, the Board will 
evaluate the back disability for direct service connection 
under the regulations and cases cited above. 

The veteran's September 1975 enlistment physical examination 
showed no lower back abnormalities.  The veteran sought 
treatment for low back pain in November 1977.  He stated that 
he had experienced the pain since an automobile accident 
twelve years earlier.  The examiner diagnosed a possible 
pulled muscle and prescribed hot soaks and an analgesic balm.  
The September 1978 discharge physical examinations showed no 
low back abnormalities. 

Following service, the first record of examination for low 
back pain was by a private physician in December 1993.  The 
physician prescribed medication for pain and a full work-up.  
However, there is no record of further examination until 
January 1994 when the same physician diagnosed lumbar back 
pain syndrome and prescribed the same medication.  This 
physician recorded similar diagnoses in periodic examinations 
from 1994 to May 1998.  Although medication was modified, 
there were no results of X-rays or other tests of record, no 
further refinement of the diagnosis, or comments on the 
etiology of the condition. 

In March 2002, the veteran sought treatment for low back pain 
from a different private physician who noted the veteran's 
report of pain for the last seven years. 
An April 2002 X-ray showed mild anterior osteophyte formation 
at L4 with no areas of bone destruction or fracture.  
Alignment was satisfactory, and there were no arthritic 
changes or spondylitis.  In letters in January 2004 and May 
2005, this physician stated that the veteran had chronic low 
back pain but made no comment on its etiology. 

In February 2006, a VA examiner reviewed the claims file 
including service medical records and examined the veteran.  
He noted that the veteran was not taking pain medication 
because of a reported liver problem and that he had completed 
six cycles of chemotherapy for lymphoma, both diseases not 
otherwise of record.  Although the veteran reported previous 
use of a cane and back brace, he did not use them at the time 
of the examination.  The veteran reported the onset of back 
pain in service but could not recall an injury to his back at 
any time.  A magnetic resonance image showed mild 
degenerative spondylosis with small osteophytes between L4-5 
and L5-S1.  The interpreting radiologist stated that 
increased signal intensity in this area was likely due to 
lymphoma.  The examiner stated that there was no evidence of 
a chronic back condition in service and that his current 
condition was most likely due to degenerative joint disease 
or lymphoma and not related to service or to a right foot 
disability. 

The Board concludes that the veteran has mild degenerative 
lumbar spondylosis, but that it is not related to any 
incident of service.  The veteran's service medical records 
showed only one complaint for low back pain that was 
diagnosed as a muscle strain, and there was no follow-up 
treatment.  The discharge physical examination showed no 
chronic back condition, and the first manifestation of back 
pain in the record was not until 1993, many years after 
service.  The veteran's reports of the onset of back pain 
were inconsistent.  The veteran's private physicians made no 
comment on the etiology of his back condition, and the  
VA examiner concluded that it was likely related to 
degenerative joint disease or lymphoma. 

The weight of the credible evidence demonstrates that the 
veteran's current chronic low back pain first manifested many 
years after service and is not related to his active service 
or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).





ORDER

Service connection for a right foot disability is denied. 

Service connection for a low back disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


